 
 
I 
108th CONGRESS
2d Session
H. R. 4949 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Ms. Herseth introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide compensation to the Lower Brule and Crow Creek Sioux Tribes of South Dakota for damage to tribal land caused by Pick-Sloan projects along the Missouri River. 
 
 
1.Short titleThis Act may be cited as the Tribal Parity Act. 
2.FindingsCongress finds that— 
(1)the Pick-Sloan Missouri River Basin Program (authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891)), was approved to promote the general economic development of the United States; 
(2)the Fort Randall and Big Bend dam and reservoir projects in South Dakota— 
(A)are major components of the Pick-Sloan Missouri River Basin Program; and 
(B)contribute to the national economy; 
(3)the Fort Randall and Big Bend projects inundated the fertile bottom land of the Lower Brule and Crow Creek Sioux Tribes, which greatly damaged the economy and cultural resources of the Tribes; 
(4)Congress has provided compensation to several Indian tribes, including the Lower Brule and Crow Creek Sioux Tribes, that border the Missouri River and suffered injury as a result of 1 or more Pick-Sloan Projects; 
(5)the compensation provided to those Indian tribes has not been consistent; 
(6)Missouri River Indian tribes that suffered injury as a result of 1 or more Pick-Sloan Projects should be adequately compensated for those injuries, and that compensation should be consistent among the Tribes; and 
(7)the Lower Brule Sioux Tribe and the Crow Creek Sioux Tribe, based on methodology determined appropriate by the General Accounting Office, are entitled to receive additional compensation for injuries described in paragraph (6), so as to provide parity among compensation received by all Missouri River Indian tribes. 
3.Lower Brule Sioux TribeSection 4(b) of the Lower Brule Sioux Tribe Infrastructure Development Trust Fund Act (Public Law 105–132; 111 Stat. 2565) is amended by striking $39,300,000 and inserting $186,822,140. 
4.Crow Creek Sioux TribeSection 4(b) of the Crow Creek Sioux Tribe Infrastructure Development Trust Fund Act of 1996 (Public Law 104–223; 110 Stat. 3027) is amended by striking $27,500,000 and inserting $105,917,853. 
 
